Citation Nr: 1309459	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  09-41 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a bladder/urinary disorder with swelling (claimed variously as a genitourinary disorder and/or a prostate condition to include loss of bladder control; also referred to herein simply as a "bladder disorder"), to include under the provision of 38 U.S.C.A. § 1151.  

2. Entitlement to service connection for a psychiatric disorder with manifestation of a sleep disorder, to include under the provision of 38 U.S.C.A. § 1151.

3. Entitlement to service connection for a psychiatric disorder on a direct basis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from November 1981 until November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for the above-referenced claims. 

In October 2010, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

In April 2011, the Board remanded the claims for service connection for a psychiatric disorder and a bladder/urinary disorder, to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development, to include obtaining VA examinations and opinions regarding the Veteran's service connection claims.  With regard to the claims for service connection under the provision of 38 U.S.C.A. § 1151, a VA DBQ (disability benefits questionnaire) examination was obtained in October 2011.  Based on the opinions rendered in this VA DBQ examination report,  the Board concludes that there was substantial compliance with the remand directives of April 2011, regarding the claims for service connection under the provision of 38 U.S.C.A. § 1151.  Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to the claim for service connection for a psychiatric disorder on a direct basis, however, the Board concludes that there was not substantial compliance with the remand directives of April 2011, as the VA DBQ examination in July 2011 did not address specific requests regarding that issue.  Thus, since there has not been substantial compliance with the April 2011 remand directives regarding the claim for direct service connection for a psychiatric disorder, that claim is remanded for further development.  Id.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disorder, on a direct basis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  


FINDINGS OF FACT

1. The evidence of record preponderates against a finding that the Veteran has an additional disability of the bladder or a urinary disorder resulting from a cystectomy at a VA facility in March 2004 as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or that he has an additional disability of the bladder or a urinary disorder which was the result of an event not reasonably foreseeable occurring as a result of or by virtue of VA hospital care, medical or surgical treatment, or examination. 

2. The evidence of record preponderates against a finding that the Veteran has an additional psychiatric disability resulting from a cystectomy at a VA facility in March 2004 as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or that he has an additional psychiatric disability which was the result of an event not reasonably foreseeable occurring as a result of or by virtue of VA hospital care, medical or surgical treatment, or examination. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a bladder/urinary disorder have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2012). 

2. The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a psychiatric disorder have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2009 that fully addressed the notice elements.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the May 2009 letter, the Veteran was advised him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  The record reflects that the Veteran underwent VA examinations in January 2008 and in July 2011 and October 2011 (VA DBQs (disability benefits questionnaires)).  The Board notes that each of these VA examinations included a review of the claims folder and a history obtained from the Veteran; in addition, examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The Board concludes that these VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

STRs specifically show that on his September 1981 enlistment report of medical history, the Veteran reported having nervous trouble; the examiner noted that the Veteran was nervous at times, but he was not prescribed medication to treat this symptoms.  He continued to report nervous trouble in April 1982 and April 1984.  A March 1985 STR showed that the Veteran reported feeling anxious; following a physical examination he was diagnosed with anxiety. 

VA treatment records reflect that in March 2004, the Veteran underwent a surgical removal of a sebaceous cyst from the suprapubic region.  Following the surgery, he developed a hematoma and infection, which required additional treatment.  

Subsequent VA and private treatment records show that he was treated for multiple conditions following the March 2004 cyst surgery.  These records document his complaints of conditions immediately following the March 2004 procedure, to include trouble sleeping, impotence, slight penile numbness, swelling, and abdominal pain.  

VA treatment records also show that the Veteran reported some urinary symptomatology prior and subsequent to his March 2004 VA cyst surgery, as a March 2001 treatment record documents his report of post void dribbling.  Treatment records dated in April 2004 showed that following the surgery, the Veteran reported bladder pain, urinary frequency and bladder spasms.

In a letter dated in July 2004, C.T., a counselor at Gratiot Mental Health Center noted that the Veteran had been treated at their agency for many years for bipolar disorder.  C.T. had met six times with the Veteran since June 2004 in an effort to alleviate his symptoms of depression, sleeplessness, and suicidal thoughts.  C.T. opined that the Veteran's symptoms were more likely than not exacerbated by physical problems resulting from surgery in March 2004 at the VA hospital.  C.T. also noted that the Veteran's symptoms of depression and anxiety were so severe that he had requested hospitalization at a VA facility.  

In an August 2004 letter, the Veteran's private treating physician, Dr. K.C.A., reported that following his VA surgery, the Veteran had multiple problems, including, but not limited to chronic pain at the surgical site, loss of sensation to his penis, and significant erectile dysfunction, and that, due to the fact that he did not suffer any of these problems prior to his surgical procedure, the Veteran's symptoms were more likely than not a direct result of that procedure.  Dr. K.C.A. also indicated that due to the Veteran's underlying medical conditions of schizophrenia and bipolar disorder, the added anxiety and stress had compounded both. 

On a VA mental disorders examination in January 2008, the examiner noted that the Veteran had a previous diagnosis of bipolar disorder, depressed, which the Veteran claimed was aggravated by his 2004 VA cyst surgery.  The diagnosis of bipolar disorder, depressed, was confirmed following a clinical examination.  The examiner stated that in reviewing the Veteran's records prior and subsequent to his 2004 surgery, it did not appear to be any significant change in his Global Assessment Functioning (GAF) from 2001 to the time of the examination.  The examiner noted that the Veteran had suicide attempts prior to his 2004 surgery, but had not had any attempts since the procedure.  The examiner stated that it would be expected that if the Veteran's depression was truly worse, there may have been more attempts or significant alteration in his medications; that there had been no significant changes in his medications through the years; and that the Veteran appeared to have ongoing symptomatology, rather than an aggravation or an increase in his symptoms. 

On a January 2008 VA genitourinary examination, the diagnosis was, in part, subjective genitourinary complaints without any objective findings at this time.  

Subsequent VA treatment records reveal that in March 2008 the Veteran reported difficulty sleeping and stress due to the VA appeal process.  Treatment records dated from June to September of 2008 showed that the Veteran was admitted for inpatient treatment after reporting suicidal ideations and depression, and a GAF score of 45 was reported during this time. 

A January 2009 treatment record reflects that the Appellant was previously prescribed medication to treat his bladder spasms and that he requested that he restart this medication; the requested medication was prescribed. 

On a VA mental disorders examination in August 2009, the examiner opined that the Veteran's current psychiatric disorder was not caused by or the result of his military service.  The examiner stated that symptoms of bipolar disorder existing prior to the Veteran's enlistment were documented in multiple medical records and reported by the Veteran during the examination. 

A July 2011 VA mental disorders DBQ revealed the Veteran had a diagnosis of bipolar I disorder, most recent episode depressed.  The VA examiner opined that the Veteran's diagnosed mood disorder was not caused by or a result of his military service, nor was his psychiatric condition related to the VA cystectomy completed in 2004.  The VA examiner noted that there was ample evidence to suggest that the Veteran was experiencing mood disturbance and subsequent behavioral complications long before military service and the aforementioned cystectomy.  

An October 2011 VA DBQ (disability benefits questionnaire) revealed diagnoses of LUTS (lower urinary tract symptoms) and erectile dysfunction (for which the Board denied service connection for in April 2011).  The VA DBQ physician opined that "the Appellant's urinary and sexual complaints are not caused by, or a result of his 2004 sebaceous cyst excision or his subsequent post-operative complications".  

III. Analysis

1. Laws and Regulations

Under 38 U.S.C.A. § 1151, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a). 

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter. To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c) . 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonable foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d). 

Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay witnesses are also competent to testify as to some matters of diagnosis and etiology; when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

2. Discussion

The Veteran has essentially claimed that he has a pre-existing psychiatric disorder that was aggravated by a March 2004 VA surgery to remove a sebaceous cyst.  The Veteran has also claimed that he has a bladder disorder as a result of the March 2004 VA surgery.  He reported that following the surgery he experienced bladder spasms, bladder irritation, and urinary dribbling, and that a bladder disorder has persisted since the 2004 surgery

A review of VA medical records shows that in March 2004, the Veteran did undergo surgery (cystectomy) at a VA facility for removal of a sebaceous cyst.  Following the surgery, he developed a hematoma and infection, which required additional treatment.  Subsequent VA and private treatment records showed complaints of and treatment for several conditions immediately following the March 2004 procedure, to include trouble sleeping, impotence, slight penile numbness, swelling, and abdominal pain.  VA treatment records also showed that the Veteran reported some urinary symptomatology prior and subsequent to his March 2004 VA cyst surgery.  In April 2004, he reported bladder pain, urinary frequency and bladder spasms.

After reviewing the record, the Board finds that the preponderance of the evidence of record is contrary to the Veteran's claim that he has additional disability of the bladder and/or an additional psychiatric disability resulting from the surgery he underwent in March 2004 at a VA facility.  In order to address the medical issues in this matter, the RO sought medical opinions, which resulted in the January 2008 VA examination reports and the Board requested additional examinations, which resulted in the July 2011 and October 2011 VA DBQ reports.  

With regard to the psychiatric disorder claim, the VA examiner in 2008 diagnosed bipolar disorder, depressed, and opined that the Veteran appeared to have ongoing symptomatology, rather than an aggravation or an increase in his symptoms.  In July 2011, the VA DBQ examiner opined that the Veteran's psychiatric condition was not related to the VA surgery in 2004.  The examiner noted that there was ample evidence to suggest that the appellant was experiencing mood disturbance and subsequent behavioral complications long before the March 2004 cystectomy.  Further, with regard to the bladder/urinary disorder claim, the VA examiner in 2008 diagnosed subjective genitourinary complaints without any objective findings at that time.  On the October 2011 VA DBQ, the diagnoses included LUTS, and the VA DBQ physician opined that "the Veteran's urinary and sexual complaints are not caused by, or a result of his 2004 sebaceous cyst excision or his subsequent post-operative complications".  

The Board also notes that the Veteran has submitted letters from private medical providers, including from, C.T., a counselor at Gratiot Mental Health Center, and his treating physician, Dr. K.C.A., which basically contradict the opinions provided by the VA examiners cited above.  With regard to these conflicting opinions, the Board notes that when there is conflicting evidence in the record regarding whether the Veteran's currently claimed disorder is service-connected, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens  v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In weighing these conflicting medical provider opinions, the Board concludes that the ones rendered by the VA DBQ examiners in July and October 2011 are more persuasive and probative than the opinions rendered by the private medical providers cited above.  First, the VA opinions in 2011 include a review of the claims folder, as well as citations to specific relevant items in the claims folder, and a complete examination and review of history from the Veteran.  Moreover, these VA opinions provided supporting rationale.  With regard to the opinions provided by C.T. and Dr. K.C.A., the Board notes that these opinions were conclusory and without sufficient supporting rationale, and did not include a review of the claims folder or a review of the Veteran's complete medical history.  Thus, the Board finds that the July and October 2011 VA DBQ examiner's opinions to be well reasoned and based on an objective, independent review of the relevant evidence and clinical evaluation.  Further, the 2011 VA DBQ examiner's opinions have the proper factual foundation and, therefore, is entitled to significant probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  Thus, the VA DBQ examiner's opinions if 2011 are more persuasive and probative than the private doctor's opinions cited above.  

The Board notes further that the VA DBQ examiners did not specifically opine that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility furnishing the care, treatment, or examination, but also opined that the event was not reasonably foreseeable.  However, as no additional disability has been identified, these questions essentially become moot.  The Board also notes that at least some of the Veteran's urinary symptoms were present before the surgery, and that some of his urinary symptoms have been attributed to other causes, including increased fluid intake.  It is also clear that his psychiatric problems were present prior to the surgery in 2004.  While the Veteran clearly did undergo surgery at a VA facility in March 2004, from which he suffered some complications, and had multiple complaints thereafter, the record simply does not show that he sustained any qualifying additional disabilities to include of the bladder, or of a urinary or psychiatric nature under the provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358. 

The Board also recognizes the Veteran has sincerely contended that he has additional disabilities related to his March 2004 cystectomy.  And although he is certainly capable of describing the history in this case as well as his increased bladder/urinary and psychiatric symptoms after the surgery in March 2004, his statements cannot serve to address questions of causation between VA care/treatment and any claimed disabilities pursuant to the provisions of 38 U.S.C.A. § 1151, because those are medical questions beyond the purview of lay knowledge.  See Kahana v. Shinseki, supra; see also Jandreau v. Nicholson, supra.  The considered opinions of a layperson cannot reasonably approach the probity of, much less outweigh, the informed medical judgment of the VA physicians in 2009 and 2011, as based on and supported by a medically informed review of the evidentiary record.  The Board therefore finds that in this case the objective medical evidence, and the VA opinions based thereon, outweigh the opinions, though sincere, of the Veteran. 

Considering the record as a whole, the Board concludes that the competent and probative evidence preponderates against a finding that any qualifying additional disability of the bladder, or of a urinary or psychiatric nature, resulted from the Veteran's VA surgery in March 2004.  Thus, benefits under 38 U.S.C.A. § 1151 are not warranted in this matter.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1).  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra. 




ORDER

The claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a bladder/urinary disorder is denied. 

The claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a psychiatric disorder is denied


REMAND

As noted above, it appears that with regard to the claim for service connection for a psychiatric disorder on a direct basis, there was not substantial compliance with the remand directives of April 2011, as the VA DBQ examination in July 2011 did not address specific requests regarding that issue.  Specifically, the VA DBQ examiner did not address the issue of whether a pre-existing psychiatric disorder was aggravated during active service.  Thus, although further delay is regrettable, the Board concludes that in order to afford the Veteran due process, and in compliance with Stegall v. West, a remand is necessary in order to allow the AMC the opportunity to fully comply with the April 2011 Board remand directives (or provide an explanation for partial or non-compliance). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)
 
1. Ensure that there has been VCAA compliance with regard to the claim for service connection for a psychiatric disorder on a direct basis.

2. Arrange for the VA examiner who provided the July 2011 VA DBQ report and opinion to review the Veteran's claims folder, to specifically include the Veteran's service treatment records (STRs), and note that such review has been accomplished.  Thereafter, the examiner should be asked to render an opinion addressing the following question:

Whether it is at least as likely as not (at least a 50 percent probability) that any pre-existing psychiatric disorder was aggravated by his period of active duty service:  specifically, whether the pre-existing psychiatric disability increased in severity during the Veteran's period of active duty service beyond the natural progression of the disease?  Why or why not?

The examiner must provide a rationale for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

If the original VA DBQ examiner (from July 2011) is not available, please forward this request to another qualified examiner in order to comply with the aforementioned request for an opinion.  If deemed necessary by the examiner, a mental disorders examination of the Veteran should be conducted.

3. Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, and he should also be given an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


